Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    236
    624
    media_image1.png
    Greyscale
Applicant's election with traverse of Species I in the reply filed on 1/10/22 is acknowledged.  The traversal is on the ground(s) that there is no burden of examination of groups I, II, III and VIII together.  This is found persuasive because after further consideration the examiner acknowledges that groups I, II, III and VIII are to be examined together, in addition to species VII and IX. Thus leaving species IV, V, and VI restricted out as they are directed to seal assemblies that are not obvious variation of each other as noted in the restriction requirement mailed on 12/16/2021 (see below).






Claims 1-23 encompass the elected species as identified above. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villarreal US 4,693,042 (hereinafter ‘Villarreal’).
In regard to claim 1, Villarreal teaches a system for protecting a structure (see fig. 1), the system comprising: 
at least one support and attachment element (21/22, see col. 4, ln. 12-15) for attachment to the structure; and 
a barrier panel (25) for attachment around at least a portion of the structure by the at least one support and attachment element (see fig. 3-5).
In regard to claim 11, Villarreal teaches the claimed invention further comprising a storage unit (24) for the barrier panel mounted to the exterior of the structure as seen in fig. 2-3.
Alternatively,
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al. US 2017/0356239 1 (hereinafter ‘Ouyang’).
In regard to claim 1, Ouyang teaches a system (100) for protecting a structure (see [0003]), the system comprising: 

a barrier panel (145, including bars 150) for attachment around at least a portion of the structure by the at least one support and attachment element (see [0038]).
In regard to claim 8, Ouyang teaches the claimed invention wherein the at least one support and attachment element comprises an automatic (by action of 125) track rail (137) and rollers (210 –see [0042]).
Alternatively,
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thieding US 9.670,633 B1 (hereinafter ‘Thieding’).
In regard to claim 1, Thieding teaches a system (12) for protecting a structure (10 –see col. 1, ln. 46-50), the system comprising: 
at least one support and attachment element (shown in fig. 6) for attachment to the structure; and 
a barrier panel (14) for attachment around at least a portion of the structure by the at least one support and attachment element (see fig. 1).
Alternatively,
Claims 1, 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olkin US 9,303,448 B2 (hereinafter ‘Olkin’).
In regard to claim 1, Olkin teaches a system (100) for protecting a structure (150) the system comprising: 
at least one support and attachment element (102) for attachment to the structure; and 

In regard to claim 4, Olkin teaches the claimed invention wherein the at least one support and attachment element comprises at least one seal element (note that each of the rails 112/114 make up for a seal element as seen in fig. 4 –showing two seal elements) comprising a securing channel (402/404).
In regard to claim 5, Olkin teaches the claimed invention wherein the at least one seal element further comprises one or more ribs around the securing channel. Note that per broadest reasonable interpretation channels 406 and 408 (which are part of the sealing elements) have ribs that are located around (the outside) of the channel as seen in fig. 4.
In regard to claim 6, Olkin teaches the claimed invention wherein multiple seal elements are utilized to hold and seal a first, second and bottom edges of the barrier panel (see fig. 10 showing multiple rails 112, 114, 116).
Alternatively,
Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan US 2008/0098679 A1 (hereinafter ‘Chan’).
In regard to claim 1, Chan teaches a system (B) for protecting a structure (see MPEP 2114, the gate assembly of Chan is fully capable of protecting a structure) the system comprising: 
at least one support and attachment element (frame C) for attachment to the structure; and 

In regard to claim 10, Chan teaches the claimed invention wherein the barrier panel comprises at least one fluid-expandable chamber (D) configured to expand upon receiving pressurized fluid therein (see [0015]).  Note that the pressurized fluid is not part of the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thieding in view of Stewart et al. US 7,690,865 B1 (hereinafter ‘Stewart’).
In regard to claims 2, 3 Thieding teaches claimed invention wherein the at least one support and attachment element comprises at least one coupling element (90).
and at least one second coupling element being a carabiner (100) configured for resealable engagement with a corresponding first element (see fig. 6).
Thieding does not explicitly teach the at least one first coupling element mounted under a soffit or roof overhang of the structure. 

It would have been obvious, to one of ordinary skill in the art, to mount the protection system of Thieding under a soffit or roof overhang of the structure, as taught by Stewart, so as to facilitate rapid deployment of the barrier thus more optimal protection.
In regard to claim 14, it is noted that although Thieding does not explicitly teach the panel is secured by a plurality of shackles, the examiner takes the position that it would have been obvious to one of ordinary skill in the art to provide shackles instead of carabiners because they are functionally equivalent attaching elements and are well known in the art for being used interchangeably, thus one of ordinary skill in the are would prefer to use shackels so as to provide a secure connection. 
Claims 7 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olkin  in view of Burnham US 8,851,198 B2 (hereinafter ‘Burnham’).
In regard to claims 7, 17 Olkin does not explicitly teach one or more double-sided seal elements used to couple together and seal two adjacent barrier panels.
It is noted that providing more than one barrier panel would have been obvious to one of ordinary skill in the art since it involves mere duplication of parts so as to facilitate expansion of the covered area in the event it is needed. 
Burhham teaches a protection system comprising one or more double sided seal elements (140) used to couple together and seal two adjacent barrier panels.
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olkin in view of Hendee US 6,412,540 B2 (hereinafter ‘Hendee’).
In regard to claim 9, Olkin teaches a variety of materials that could be used for its barrier but is not specifically disclosing a material, thus leaving it up to the person of ordinary skill in the art to select a specific suitable material. 
Hendee teaches a protective system comprising a barrier made of polypropylene fabric (see col. 4, ln. 22). It is noted that polyproplylene fabric is commonly known in the art as olefin.
One of ordinary skill in the art would have found it obvious to provide a barrier made of olefin as taught by Hendee, in the system of Olkin, so as to provide a barrier that is flexible, ultraviolet and temperature resistant, strong and of low cost.

Claims 12, 13, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal.
In regard to claims 12 and 16, Villarreal teaches the claimed invention further comprising a ground barrier panel (15) having a first edge and a second edge (as seen in fig. 4-5), wherein the second edge is buried underground around the structure (see col. 3, ln. 50) and comprises a weighted or profiled anchor (17/20/22) and wherein the first edge is exposed above ground (see figs. 4-5) and is configured for securing to at least one support and 
Note that assembly 17/20/22 is not explicitly recited as a weighted profile or anchor, however it is a profile and it’s secured to the underground foundation as shown in the figures and recited in col. 3, ln. 50, therefore considered “weighted” as it has a weight. Nevertheless one of ordinary skill in the art would have found it obvious to make profile 17 a weighted profile or provide a weighted anchor as a matter of obvious design choice because it has been held to be within the general skill of a worker in the art to select a known element on the basis of its suitability for the intended use and because using a weighted profile underground, or securing it to the foundation underground are functionally equivalent, thus one of ordinary skill in the art would prefer to provide a weighted profile so as to skip the step of securing it and hence expedite installation.
With respect to the top and bottom panels being coupled to one another as recited in claim 16, it is noted that the panels of Villarreal are coupled to each other to create a seal (30) as shown in fig. 7. It is noted that per broadest reasonable interpretation the joint at 30 is double sided as it has at least two sides.
In regard to claim 13, Villarreal teaches a system for protecting structures comprising: at least one support and attachment element (24, see col. 4, ln. 12-15) for attachment to the structure; and a protective panel (25, 27) having a top, first and second sides and a bottom edge (as seen in the figures). It is noted that the claimed steps are obviously taught by Villarreal because the support and attachment are mounted to the structure (10) and the panel is .

Claims 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang.
In regard to claim 13, Ouyang teaches a system for protecting structures comprising: at least one support and attachment element (tracks 137 and columns 135) for attachment to the structure; and a protective panel (145, including 150) having a top, first and second sides and a bottom edge (as seen in the figures). It is noted that the claimed steps are obviously taught by Ouyang because the support and attachment are mounted to the structure (see [0038] –note that the passageway is part of the building structure thus mounted to it) and the panel is secured to the support and attachment element as disclosed in [0041]. 
In regard to claim 18, Ouyang teaches the claimed invention wherein the at least one support and attachment element comprises an automatic (by action of 125) track rail (137) and rollers (210 –see [0042]).

Claims 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olkin.
In regard to claim 13, Olkin teaches a system for protecting structures as noted in the above rejection for claim 1 in view of Olkin. It is noted that the claimed steps are obviously taught by Olkin because the support and attachment are mounted to the structure (153) and the panel is secured to the support and attachment element as shown in fig. 4
In regard to claim 15, Ouyang teaches the claimed invention wherein the at least one support and attachment element is a sealing element configured for receiving and retaining an . 
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chan.
In regard to claim 21, Chan teaches a system (B) for protecting a structure (see MPEP 2114, the gate assembly of Chan is fully capable of protecting a structure) the system comprising: 
a plurality of attachment members (frame C) for attachment to the structure. Note that Chan teaches bottom and first and second sides, however, does not teach a top attachment member. One of ordinary skill in the art would have found it obvious to provide a top attachment member so as to provide more stability to the barrier (B1). It is also noted that per broadest reasonable interpretation, the attachment members are configured for detachable mounting to the structure because screws C2 can be installed and removed as required (see fig. 4). 
Wherein the barrier panel comprises at least one fluid-expandable chamber (D) configured to expand upon receiving pressurized fluid therein (see [0015]) and fully capable of forming a seal between the barrier panel and the attachment member (see MPEP 2114).  Note that the pressurized fluid is not part of the claimed subject matter.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Hendee.
In regard to claim 23, Chan is silent regarding the material of the barrier thus leaving it up to the person of ordinary skill in the art to select a specific suitable material. 

One of ordinary skill in the art would have found it obvious to provide a barrier made of olefin as taught by Hendee, in the system of Chan, so as to provide a barrier that is flexible, ultraviolet and temperature resistant, strong and of low cost.

Allowable Subject Matter
Claims 19, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggests a method of protecting structures comprising mounting a support and attachment element, which is a sealing element, to the structure to be protected and securing a panel having top, bottom, first and second edges received and retained within the sealing element and wherein at least one of the edges is hemmed and comprises therein a closed tubing having at least one valve integrally formed on the tubing as recited within the context of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAOLA AGUDELO/Primary Examiner, Art Unit 3633